DETAILED ACTION
Allowable Subject Matter
	Claims 2-7, 9-14, and 16-23 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of the independent claims. Taking claim 3 as exemplary, the prior art of record does not teach or suggest in response to a query including a pitch shift value corresponding to a suspected alteration to an audio signal associated with a sample media fingerprint: determine whether the pitch shift value increases a pitch of the audio signal; in response to the pitch shift value increasing the pitch of the audio signal, decrease one or more bin values associated with the sample media fingerprint based on the pitch shift value; in response to the pitch shift value decreasing the pitch of the audio signal, increase the one or more bin values associated with the sample media fingerprint based on the pitch shift value; and generate an adjusted sample media fingerprint, compare the adjusted sample media fingerprint to a reference media fingerprint; andAttorney Docket No. GN236US01Application No. 16/698,899Response to the Office action dated August 13, 2021 in response to the adjusted sample media fingerprint matching the reference media fingerprint, cause transmission of information associated with the reference media fingerprint and whether the one or more bin values were increased or decreased, in combination with all other recited limitations.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
20100305732
Par. 98
Audio signatures and pitch shifting
20150302086
Pars. 49-56
Audio fingerprints and deviations in pitch, temp
20110307085
Pars. 60-63 
Bin based comparison of pitch shift audio 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154